DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 01/24/2022.

        Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17209355 filed on 03/23/2021.
Priority #			 Filling Data			 Country
102020107965.6		March 23, 2020		DE

Status of Claims
4.	In the amendment filed on 01/24/2022,  claims 1, and 2 have been amended, claims 1-12 are pending in the present application.

Allowable Subject Matter
5. 	Claims 1-12 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
1).	The amendment filed on 01/24/2022 overcome the 112(b) rejection and claim objection in the Non-Final Rejection dated on 10/27/2021.	

The prior arts (Legros et al. (US 20180284033 ) and in view of Mays (US 20070067104)  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Legros and Mays to achieve the same invention as claimed in the instant claim.
Claims 2-12 would be allowable because they depend on claim 1.
7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423